Citation Nr: 0609155	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-00 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an effective date prior to June 10, 2002 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).   




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD


J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from March 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The Board notes that the additional evidence pertaining to 
the veteran's claim was received from him at the Board in 
June 2005.  However, the veteran has submitted a waiver of RO 
review of this evidence.  Therefore, this appeal is ready for 
review by the Board.  



FINDING OF FACT

1.  The veteran's claim of service connection for PTSD was 
denied in a Board decision promulgated on April 10, 2001.  
The veteran did not file a timely appeal.  

2.  The veteran is not shown to have applied to reopen his 
claim of service connection for PTSD prior to June 10, 2002.  




CONCLUSIONS OF LAW

1.  The April 10, 2001 Board decision denying the veteran's 
claim of service connection for PTSD is final.  38 U.S.C.A. 
§ 7104(b) (West 2002). 

2.  An effective date prior to June 10, 2002, the date of the 
reopened claim, for the grant of service connection for PTSD 
is not assignable.  38 C.F.R. § 3.400(q)(1)(ii) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided pre-adjudication VCAA notice by 
letter dated in July 2002.  The notice included the type of 
evidence needed to reopen a claim for service connection on 
the basis of new and material evidence.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

The RO granted service connection for PTSD in an April 2003 
rating decision.  A 100 percent evaluation was established, 
effective on June 10, 2002.  

In April 2003, the veteran submitted a Notice of Disagreement 
with the June 10, 2002 effective date.  He was issued a 
Statement of the Case in August 2003.  This contained notice 
as to the issue of an effective date prior to June 10, 2002.  

The veteran was also provided with a Supplemental Statement 
of the Case in July 2004.  This cited 38 C.F.R. § 3.159 with 
the provision that the claimant provide any evidence in his 
possession that pertained to the claim.  

It also provided the veteran with additional notice regarding 
what evidence should be submitted to establish entitlement to 
an earlier effective date, and whether he or the VA was 
responsible for getting this evidence.  

As portions of the required notice came after the initial 
adjudication of the claim, the timing of the notices did not 
comply with the requirement that the notice must precede the 
adjudication.  

However, the action of the RO described hereinabove, cured 
the error because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  

The veteran has been in receipt of the required notice since 
July 2004.  He has not submitted additional argument since 
receipt of this notice, but his representative has submitted 
argument.  

Additional evidence was received from the veteran in June 
2005.  For this reason, the veteran has not been prejudiced 
by the timing of the notices and no further development is 
needed to ensure VCAA compliance.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

The Board notes that the veteran was not provided with 
information pertaining to the initial assignment of the 
evaluation for his service-connected PTSD.  However, as he is 
in receipt of a 100 percent evaluation for this disability, 
which is the highest evaluation available, the Board finds 
that there is no possibility of prejudice to the veteran as a 
result of the failure to receive this notice.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of 
VCAA have been met.  

The veteran contends that he is entitled to an effective date 
prior to June 10, 2002, for service connection for PTSD.  He 
argues that he had a clear diagnosis of PTSD prior to that 
date and that a January 2000 VA examination, which determined 
he did not, was flawed.  

Entitlement to service connection for PTSD was denied in a 
Board decision dated in April 2001.  The veteran did not file 
a timely appeal from that decision.  When a claim is 
disallowed by the Board, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
shall be considered.  38 U.S.C.A. § 7104(b).  

The April 2001 Board decision found that the weight of the 
evidence established that the veteran did not have a 
diagnosis of PTSD that was related to an event or incident of 
his active military service.  Therefore, service connection 
for PTSD was denied.  

When the veteran was notified of the April 2001 Board 
decision, he was also provided with information pertaining to 
his right to appeal the decision to the United States Court 
of Appeals for Veterans Claims (Court).  

After the veteran contacted the RO and asked to appeal the 
Board decision in May 2001, he was informed that the RO was 
unable to accept such an appeal, and again provided him with 
information about appeals to the Court.  There is no 
indication that the veteran attempted to pursue such an 
appeal in a timely manner.  

The veteran submitted statements to the RO in May 2001 and 
June 2001 in which he complained that the January 2000 VA 
examination was inadequate.  He requested another VA 
examination.  

In response to these letters, the RO wrote the veteran in 
November 2001 and informed him that the April 2001 Board 
decision was final and binding.  It also notified the veteran 
that his claim could be reopened if he submitted new and 
material evidence.  

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if it is, whether it provides a new factual 
basis for allowing the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 20.1105.  

A request to reopen his claim for service connection for PTSD 
was received from the veteran on June 10, 2002.  

The veteran submitted VA treatment records dated in 2002 in 
support of his attempt to reopen his claim of service 
connection for PTSD.  These records included diagnoses of 
PTSD, and related this diagnosis to events in active service.  

As a result, the RO granted service connection for PTSD in 
April 2003, and awarded a 100 percent rating for this 
disability.  The effective date of the grant was June 10, 
2002.  

The Board finds that there is no basis for the assignment of 
an effective date prior to June 10, 2002 in this case.  

The relevant regulation states that the effective date of a 
claim received after a final disallowance is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).  

In this case, service connection for PTSD was denied in the 
April 2001 Board decision.  Absent appeal to the Court or 
assertions of clear and unmistakable error, it is considered 
final.  38 U.S.C.A. § 7104(b).  

The veteran's first request to reopen his claim was received 
on June 10, 2002.  A review of the veteran's correspondence 
dated between April 2001 and June 2002 is negative for any 
statement that can be construed as a request to reopen his 
claim.  

The veteran did state that the wished to appeal the Board 
decision and the RO provided him with information on how to 
appeal a Board decision to the Court.  He also requested a 
new VA examination.  

However, the first statement that can be construed as a 
request to reopen his claim is the June 10, 2002 statement.  
The RO properly used this date to establish the effective 
date of service connection.  

At this juncture, the Board notes that the veteran has not 
submitted any statements that can be construed as a Notion to 
consider whether the April 2001 Board decision contained 
clear and unmistakable error.  Therefore, any such argument 
is not for consideration at this time.  38 C.F.R. § 20.1404.  

The veteran's contentions have mostly concerned his belief 
that the January 2000 VA examination was inadequate, and was 
based on faulty information.  In addition, he has submitted 
VA medical records and records from the Social Security 
Administration that purport to show that he had PTSD prior to 
June 2002.  

The Board notes that, in view of the final April 2001 Board 
decision, these assertions alone provide no basis for the 
assignment of an earlier effective date.  As noted, the 
assignment of an effective date following a final decision is 
based upon the date a request to reopen is received or the 
date entitlement is shown, whichever is later.  

In this case, while the veteran purports to show entitlement 
to service connection for PTSD prior to June 2002, he did not 
apply to reopen his claim until June 10, 2002.  Therefore, on 
these facts, an earlier effective date is not for 
application.  38 C.F.R. § 3.400(q)(1)(ii).  



ORDER

An effective date prior to June 10, 2002 for the grant of 
service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals


 Department of Veterans Affairs


